DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (WO2017/219570).
Regarding claim 1, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion (10) defining and extending along a working axis (Fig. 1, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around a periphery of the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening open to the gap in the peripheral wall; and (d) at 
In the Figures, Xu does not show “the central opening extending toward the gap along an attachment axis at an obtuse angle to the working axis”. However, Xu mentions “The apex of the corner of the outer corner 14 is formed with a transitional fillet having a radius of 0.1-20 mm. The transition fillet has a quick opening of 60°-80°, and the quick-fit opening is symmetrically connected with the straight line segment, and the opening direction is in any direction within the range of 180°.” (p. 4 paragraph 11, translation) It is noted that by looking at Fig. 2, one can understand that the quick-fit opening in the above paragraph is the same as the quick-fit opening (8) mentioned earlier in paras. 7 and 9 on p. 4 of Xu. It means the opening direction of the quick-fit opening can be changed within a range of 180 degrees as compared to the position shown in Fig. 2. Therefore, Xu also discloses “the central opening (13) extending toward the gap along an attachment axis (the central horizontal axis of the hole 13 as shown in Fig. 2) at an obtuse angle to the working axis (the central vertical axis of the hole 13 as shown in Fig. 2)”. (In a configuration (not shown in the Figures but was mentioned as 

Regarding claim 2, Xu discloses the at least one additional opening comprises a plurality of radial openings (6, 16, 7) that extend in a direction radially outward from the central portion.
Regarding claim 3, Xu discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion. (Fig. 2)
Regarding claim 4, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 5, Xu discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 6, Xu discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 7, Xu discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 8, Xu discloses the central opening is generally U-shaped.
Regarding claim 10, Xu discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.
Regarding claim 11, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion (10) defining and extending along a working axis (Fig. 1, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening extending along an attachment axis, having a central portion at a center of the attachment portion, and open to the gap in the peripheral wall; and (d) a plurality of additional openings (6, a long hole 16, and shorter holes 7 extended from the central opening 13, Fig. 2) defined in the top wall and arranged between the central opening and the peripheral wall, wherein the peripheral wall, the central opening, and the plurality of additional openings are configured to couple the attachment portion to at least two different configurations of accessory attachment mechanisms on different brands of oscillating power tools. (p. 5, fifth paragraph, “It is completely interchangeable with the output shaft mounting body of various swinging multi-purpose swing saws at home and abroad.”. Also see p. 4, sixth paragraph to seventh paragraph).
In the Figures, Xu does not show “the central opening extending toward the gap along an attachment axis at an obtuse angle to the working axis”. However, Xu mentions “The apex of the corner of the outer corner 14 is formed with a transitional fillet having a radius of 0.1-20 mm. The transition fillet has a quick opening of 60°-80°, and the quick-fit opening is symmetrically connected with the straight line segment, and the opening direction is in any direction within the range of 180°.” (p. 4 paragraph 11, translation) It is noted that by looking at Fig. 2, one can understand that the quick-fit opening in the above paragraph is the same as the quick-fit opening (8) mentioned earlier in paras. 7 and 9 on p. 4 of Xu. It means the opening direction of the quick-fit opening can be changed within a range of 180 degrees as compared to the position shown in Fig. 2. Therefore, Xu also discloses “the central opening (13) extending toward the gap along an attachment axis (the central horizontal axis of the hole 13 as shown in Fig. 2) at an obtuse angle to the working axis (the central vertical axis of the hole 13 as shown in Fig. 2)”. (In a configuration (not shown in the Figures but was mentioned as describe above) when the opening direction is changed in a range of 180 degrees as compared to the one shown in Fig. 2)
Regarding claim 12, Xu discloses the plurality of additional openings comprises a plurality of radial openings (6, 16, 7)  that extend in a direction radially outward from the central portion.
Regarding claim 13, Xu discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion.
Regarding claim 14, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 15, Xu discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 16, Xu discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 17, Xu discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 18, Xu discloses the central opening is generally U-shaped.
Regarding claim 20, Xu discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.
Regarding claim 21, Xu discloses a plurality of radial openings (6, 7, 16) defined in the top wall and arranged between the central opening and the peripheral wall.
Regarding claim 22, Xu discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 23, Xu discloses the plurality of radial openings includes a second plurality of radial openings (6) not in communication with the U-shaped opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 11 above, and further in view of Klabunde et al. (US 2016/0199919).
Regarding claims 24 and 25, Xu, discloses the peripheral wall includes a plurality of peripheral wall portions (including the side wall defined by three adjacent corners 14 on the top in Fig. 2 and by another three corners 14 at the bottom in Fig. 2), but does not disclose each peripheral wall portion is disposed at an obtuse angle to the top wall (901).
Klabunde et al. (“Klabunde”) discloses a hand-held machine tool including tool receiving device (1) including a torque transmission region (9, Figs. 5 and 9) for receiving a tool device (8, equivalent to the recited accessory). The tool device has a tool driving region (8f) comprises at least in sections, the negative form of an output area region (9a) in the torque transmission region (Para. 127). In Fig. 5 and Para. 123 it shows the torque transmission region (9) has a plurality of output area region (9a) in a surface point (9b). A radial plane (16) is arranged orthogonal to the output shaft (2). The radial plane (16) includes the acute angle (α) with the tangent plane. Because the tool device has a negative form of the output area region, the top wall of the tool device and each the peripheral wall portions is disposed at an obtuse angle (greater than 90 degrees). In Para. 63, Klabunde discloses the angle of α is preferably smaller than 90 degrees depending on the component properties of the torque transmission region and/or the tool device, or in a preferred embodiment, is between 60 +/- 5 degrees, for preventing jamming of the tool device in the machine tool and achieving a relatively small installation space.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11, 18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 16-19 of U.S. Patent No. 10,265,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 11, 18, and 20-23 cites all the limitation that are cited in claims 8-9 and 16-19 of the Patent ‘778. Specifically, the claims of both application and the patent cite "an accessory for coupling to an attachment mechanism of an oscillating power tool ”. The differences are the Patent ‘778 recites more features than the instant application. Therefore, the instant application is anticipated by the Patent ‘778.
Further, claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 20-21 of U.S. Patent No. 10,702,927. Although the claims at issue are not identical, they are not patentably distinct from each .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicant argues Xu does not teach “the central opening (13) open to the gap in the peripheral wall and extending toward the gap along an attachment axis at an obtuse angle to the working axis.” (p. 7) However, as set forth in the Office Action above, Xu also describes the quick-fit opening (8) can be open in any direction within the range of 180 degrees (p. 4, 11th paragraph). It is noted the wording “The transition fillet has a quick opening of 60°-80°” in the 11th paragraph of Xu is not very clear because the fillet itself does not have any opening.  However, by looking at the Fig.2, one would have understood the quick opening is the same as the one (quick fit opening 8) defined earlier in paragraphs 7 and 9 on p. 4 of Xu. Thus, it should have meant the two of the transition fillets adjacent to the quick-fit opening (8) with the straight line defines the quick-fit opening as seen in the Figures. Therefore, Xu also teaches “the central opening (13) to the gap in the peripheral wall and extending toward the gap along an attachment axis at an obtuse angle to the working axis”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722